Opinion by
Johnson, J.
The plaintiff purchased the cigarette-making machine in St. Thomas, Virgin Islands. It was not disclosed how the machine arrived there except that it was shipped from Tortola, British West Indies, to St. Thomas. The certificate of exportation of the machine from the United States was not produced nor was there any evidence establishing that no drawback was paid at the time of exportation. At the trial counsel for the plaintiff was unable to establish why the certificate was not produced. Under the mandatory regulations, in order to obtain free entry of American goods returned, the certificate of exportation must be filed, unless waived by the collector. The deputy collector at the port of San Juan testified that had evidence been produced establishing that there had not been any drawback claimed at the time of exportation from the United States, the certificate would have been waived. In view of the fact that the mandatory regulations were not complied with, the court was constrained to enter judgment in favor of the Government. The protest was therefore overruled.